UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

         v.
                                                          Criminal No. 13-225-02 (CKK)
GRANT JOHNSON,

               Defendant.


                                  MEMORANDUM OPINION
                                    (December 10, 2013)

         During the December 3, 2013 Status Hearing in this matter, the Government orally

moved to dismiss without prejudice the indictment as to Defendant Grant Johnson pursuant to

Fed. R. Crim. P. 48(a). At this hearing, Defendant Grant Johnson requested the opportunity to

submit briefing arguing that the dismissal of the indictment should be with prejudice. The Court

granted Defendant’s request and on December 5, 2013, Defendant submitted his [11]

Memorandum of Law in Support of Dismissal with Prejudice (“Def.’s Mem.”). The Government

subsequently filed its [12] Memorandum of Law in Support of Oral Motion to Dismiss

Indictment Without Prejudice (“Gov’t’s Mem.”) on December 6, 2013. Upon consideration of

the parties’ submissions, case law, and applicable statutory authority, the Court shall GRANT the

Government’s Oral Motion to Dismiss the Indictment Without Prejudice for the reasons set out

below.        Accordingly, the indictment as to Defendant Grant Johnson is dismissed without

prejudice.

                                       I. BACKGROUND

         On August 6, 2013, a federal grand jury sitting in the District of Columbia returned an

indictment charging Defendant and his co-defendant with Conspiracy to Distribute and Possess
With Intent to Distribute 28 Grams or More of Cocaine Base, in violation of Title 21, United

States Code, Section 846. See Indictment, ECF No. [1]. On August 23, 2013, Defendant Grant

Johnson was arrested pursuant to this indictment. See Arrest Warrant, ECF No. [4]. At this

time, Defendant Grant Johnson was being held without bond for a pending criminal case in the

Superior Court of the District of Columbia, in which he had been charged by indictment with

first degree murder while armed and related charges. Defendant’s initial appearance in this case

occurred on August 23, 2013 before Magistrate Judge Alan Kay. See Minute Order of Aug. 23,

2013. Pursuant to the Government’s oral motion that Defendant be held without bond pursuant

to 18 U.S.C. §§ 3142(f)(1)(C), (D), (d)(1)(A)(iii), Magistrate Judge Kay ordered that Defendant

be held without bond pending a detention hearing scheduled for August 28, 2013. Id. Following

the August 28, 2013 detention hearing, Magistrate Judge Kay ordered that Defendant be held

without bond pending trial. See Detention Mem., ECF No. [7].

       Beginning on August 28, 2013 and until December 3, 2013, this case has been addressed

through a series of status hearings. See Minute Order of Aug. 28, 2013; Minute Order of Sept.

18, 2013; Minute Order of Oct. 25, 2013; Minute Order Nov. 15, 2013; Minute Order of Dec. 3,

2013. The parties have repeatedly jointly requested continuances of this matter in order to

permit them an opportunity to review discovery and pursue plea negotiations. Id. In order to

allow for these actions, Defendant has repeatedly agreed to toll the time under the Speedy Trial

Act between status hearings. Id. No trial date has yet been set in this matter, and no motions,

other than the oral motion to dismiss the indictment addressed in this order, are currently

pending.

       At the November 15, 2013 Status Hearing, the parties informed the Court that Defendant

Grant Johnson had recently been convicted of first degree murder while armed following his trial



                                               2
in the Superior Court of the District of Columbia. Subsequently, at the December 3, 2013 Status

Hearing in this matter, the Government orally moved to dismiss the indictment without prejudice

as to Defendant Grant Johnson. See Minute Order of Dec. 3, 2013. The Government stated that

it had chosen to dismiss the indictment in light of Defendant’s recent homicide conviction, for

which he faces a mandatory minimum sentence of 30 years, and a maximum sentence of life in

prison. Id. After the Court inquired why the indictment should not be dismissed with prejudice,

the Government stated that because it understood that Defendant intended to appeal his

conviction, the possibility remained that it could be overturned or vacated on appeal. Id. By

dismissing the indictment without prejudice, the Government wished to preserve its ability to

revive this case should Defendant’s murder conviction be overturned or vacated on appeal within

the statute of limitations for the present charges. Id.

       At this hearing, Defendant requested an opportunity to submit briefing arguing that the

indictment should be dismissed with prejudice.            Id.   Accordingly, the Court took the

Government’s oral motion under advisement, and provided Defendant and the Government an

opportunity to submit briefing as to whether the dismissal should be with or without prejudice.

Id. Subsequently, Defendant filed its [11] Memorandum of Law in Support of Dismissal With

Prejudice, and the Government filed its [12] Memorandum of Law in Support of Oral Motion to

Dismiss Indictment Without Prejudice.

                                     II. LEGAL STANDARD

       Federal Rule of Criminal Procedure 48(a) provides that “[t]he government may, with

leave of court, dismiss an indictment, information or complaint. The government may not

dismiss the prosecution during trial without the defendant’s consent.” Fed. R. Crim. P. 48(a).

Yet, although Rule 48(a) requires “leave of court” for a dismissal, “a court is still not free to



                                                  3
substitute its judgment for that of the prosecutor, whose decision is deemed valid . . . .” United

States v. Poindexter, 719 F.Supp. 6, 10 (D.D.C. 1989). Rather, “the Rule has the effect of

granting authority to the court in exceptional cases to reject a dismissal without prejudice—

which would allow reprosecution—if this would result in harassment of the defendant or would

otherwise be contrary to the manifest public interest.” Id. (emphasis added). See also United

States v. Sparks, 885 F.Supp.2d 92, 104 (D.D.C. 2012) (reiterating this standard). “Accordingly,

although there remains a strong presumption in favor of a no-prejudice dismissal, the ultimate

decision in that regard depends upon the purpose sought to be achieved by the government and

its effect on the accused.” Poindexter, 719 F.Supp. at 10. “[T]he primary concern of courts

which have rejected dismissals without prejudice was that of protecting a defendant from

harassment, . . . and ‘commencing another prosecution at a different time or place deemed more

favorable to the prosecution.’” Id. at 11 (quoting United States v. Ammidown, 497 F.2d 615, 620

(D.C. Cir. 1973)) (emphasis in original).

                                        III. DISCUSSION

       In arguing that the indictment should be dismissed without prejudice, Defendant sets out

various allegations that this prosecution was brought in bad faith. See Def.’s Mem. at 4, 5-6.

Defendant’s filing alleges, for the very first time, that his prosecution in this Court represents a

conspiracy between the local and federal prosecutors under which the current claims were

brought to ensure the confinement of Defendant pending the outcome of his murder trial and to

ensure the cooperation of his co-defendant in the murder trial. Id. Yet Defendant offers no

evidence to support this claim of bad faith, and his allegations are at this point completely

unsubstantiated. As further support for his claim, Defendant argues that the case against him is

particularly weak. Id. at 4-5. However, at this point, the Court is in no position to assess the



                                                 4
sufficiency of the evidence against Defendant.       It can merely note that a grand jury has

determined that an indictment against him should issue.

        Moreover, in “looking to the purpose sought to be achieved by the government and its

effect on the accused” by dismissing this indictment without prejudice, the Court finds little risk

of “harassment” or “commencing another prosecution at a different time or place deemed more

favorable to the prosecution.”     Poindexter, 719 F.Supp. at 11 (quoting United States v.

Ammidown, 497 F.2d 615, 620 (D.C. Cir. 1973)). The Government has articulated a plausible

and reasonable justification for requesting that the indictment be dismissed without prejudice.

See Gov’t’s Mem. at 3-4 (“Thus, with the defendant facing a mandatory minimum sentence of 30

years, and should that conviction be upheld on appeal, it would be prudent for this case to remain

dismissed.”). The Court understands the Government to be saying that prosecuting Defendant

for the drug crimes at issue represents an inefficient use of the Government’s resources, given

that he is facing a mandatory minimum sentence of 30 years (and a maximum sentence of life in

prison) on his District of Columbia murder charge. Accordingly, the Government has chosen, in

an exercise of prosecutorial discretion, to dismiss the indictment. However, if Defendant’s

conviction is overturned on appeal within the statute of limitations, the Government wishes to

preserve the option to revive this prosecution. The Court views this as a reasonable rationale for

seeking a dismissal without prejudice, founded in concerns over resource constraints and

efficiency rather than in a desire to harass Defendant or obtain a more favorable forum or jury.

At this point, there is simply no evidence to support a claim of bad faith on the part of the

Government beyond the allegations contained in Defendant’s filing, which, as discussed, have no

factual basis.




                                                5
                                   IV. CONCLUSION

      Accordingly, for the reasons stated herein, the Court GRANTS the Government’s Oral

Motion to Dismiss the Indictment Without Prejudice. The indictment against Defendant Grant

Johnson is dismissed without prejudice. An appropriate Order accompanies this Memorandum

Opinion.

                                                _____/s/______________________
                                                COLLEEN KOLLAR-KOTELLY
                                                United States District Judge




                                            6